DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 3, 6, and 9 objected to because of the following informalities: The claimed invention each disclose “perform inter-prediction on a corresponding block which corresponds to the each of the second flags,” which is grammatically awkward when the claimed invention directs to “corresponds to the each of the second flags”. Even though the phrasing is awkward, it is clear what is being claimed. for the purposes of examination, “corresponds to the each of the second flags” will be interpreted as “corresponds to each of the second flags”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3,6,9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi; Shunichi et al. (US 6493385 B1) in view of Suzuki; Mitsuru et al. (US 20070291131 A1)
Regarding Claim 3, Sekiguchi teaches, 
An encoder (8:3 and Fig. 3, “picture coding apparatus”) comprising: 
a processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) configured to: 
determine whether to fix an inter-prediction mode for a frame to a first mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction” and “backward prediction”) the first mode using a single reference frame; (9:59-62, “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”)
perform inter-prediction on blocks in the frame in the first mode when the inter- prediction mode is determined to be fixed to the first mode, (9:59-67 and 10:1-6, “a predicted picture 212 is produced” based on “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) the blocks having positions different from each other; (7:54-67, ” a coding operation is performed for each picture, each picture is divided into a plurality of picture blocks respectively smaller than the picture, and each picture block is coded”) and 
store, in header information, a first flag indicating whether the inter-prediction mode is fixed to the first mode, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) 
wherein when the inter-prediction mode is determined not to be fixed to the first mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”) the processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) is configured to: 
perform inter-prediction on each block in the frame in the first mode or a second mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction”, “backward prediction”, and a “bidirectional prediction”) the second mode being an inter-prediction mode using two reference frames; (9:25-58, “a bidirectional prediction for adding a forward predicted picture obtained by the forward prediction and a backward predicted picture obtained by the backward prediction together“) 
store, in the header information, second flags for the respective blocks, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) 
But does not explicitly teach, 
a memory; and 
a processor coupled to the memory

the processor is configured not to store the second flags in the header information when the inter-prediction mode is determined to be fixed to the first mode.
	However, Suzuki teaches additionally, 
a memory; (¶37, “recording medium storing programs”) and 
a processor coupled to the memory (¶37, “computer program” in combination with the “recording medium storing programs”)
wherein when the inter-prediction mode is determined not to be fixed (¶141 and fig. 19, “flag information 316 indicating whether this VOP has difference data or not are stored in a frame da in a frame header 312 of a frame of B-VOP” which can indicate that it does not have difference which will not append a “decision flag 318”)
storing each of the second flags (¶142 and Fig. 20, “a decision flag is appended to a macroblock header that B-VOP refers to in a backward direction”) indicating whether the first mode or the second mode is used to perform inter-prediction on a corresponding block which corresponds to the each of the second flags, (¶142, 143, and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 330 will be appended at a prescribed position of the macroblock header 322”) and 
the processor is configured not to store the second flags in the header information when the inter-prediction mode is determined to be fixed to the first mode. (¶142 and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 318 will be appended at a prescribed position of the frame header”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki which will indicate whether or not a coded block using inter-frame bidirectional predictive mode refers to a second frame. This improves the process by providing a capability which can maintain a satisfactory coding efficiency and keep code amount increases to a minimum. 

Regarding claim 6, Sekiguchi teaches, 
A decoder (8:3 and Fig. 3, “picture coding apparatus”) comprising: 
a processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) configured to: 
read, from header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) a first flag indicating whether an inter-prediction mode is fixed to a first mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction” and “backward prediction”) the first mode using a single reference frame; (9:59-62, “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) and 
perform inter-prediction on blocks in the frame in the first mode when the first flag indicates that the inter-prediction mode is fixed to the first mode, (9:59-67 and 10:1-6, “a predicted picture 212 is produced” based on “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) the blocks having positions different from each other; (7:54-67, ” a coding operation is performed for each picture, each picture is divided into a plurality of picture blocks respectively smaller than the picture, and each picture block is coded”) wherein 
when the first flag indicates that the inter-prediction mode is not fixed to the first mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”) the processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) is configured to: 
read, from the header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) second flags for the respective blocks, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) the second mode being an inter-prediction mode using two reference frames; (9:25-58, “a bidirectional prediction for adding a forward predicted picture obtained by the forward prediction and a backward predicted picture obtained by the backward prediction together“) and 
perform inter-prediction on each block in the frame in the first mode or the second mode (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction”, “backward prediction”, and a “bidirectional prediction”) according to a corresponding second flag which corresponds to the each block, (20:56-59, “processing” performed according to “picture-to-be-coded picture header information”)
	But does not explicitly teach, 
a memory; and 

each of the second flags indicating whether the first mode or a second mode is used to perform inter-prediction on a corresponding block which corresponds to the each of the second flags,
the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the first mode.
	However, Suzuki teaches additionally, 
a memory; (¶37, “recording medium storing programs”) and 
a processor coupled to the memory: (¶37, “computer program” in combination with the “recording medium storing programs”)
wherein when the inter-prediction mode is determined not to be fixed (¶141 and fig. 19, “flag information 316 indicating whether this VOP has difference data or not are stored in a frame da in a frame header 312 of a frame of B-VOP” which can indicate that it does not have difference which will not append a “decision flag 318”)
each of the second flags (¶142 and Fig. 20, “a decision flag is appended to a macroblock header that B-VOP refers to in a backward direction”) indicating whether the first mode or a second mode is used to perform inter-prediction on a corresponding block which corresponds to the each of the second flags, (¶142, 143, and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 330 will be appended at a prescribed position of the macroblock header 322”)
the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the first mode.(¶142 and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 318 will be appended at a prescribed position of the frame header”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki which will indicate whether or not a coded block using inter-frame bidirectional predictive mode refers to a second frame. This improves the process by providing a capability which can maintain a satisfactory coding efficiency and keep code amount increases to a minimum. 

Regarding claim 9, Sekiguchi teaches, 
A decoder (8:3 and Fig. 3, “picture coding apparatus”) comprising: 
a processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) configured to: 
read, from header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) a first flag indicating whether an inter-prediction mode is fixed to a bi-prediction mode; (“inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”)[9:28-58] and 
perform inter-prediction on blocks in a frame in the bi-prediction mode when the first flag indicates that the inter-prediction mode is fixed to the bi-prediction mode, (9:59-67 and 10:1-6, “a predicted picture 212 is produced” based on “motion information 208 corresponding to one predictive method is obtained from a reference picture signal 211”) the blocks having positions different from each other, (7:54-67, ” a coding operation is performed for each picture, each picture is divided into a plurality of picture blocks respectively smaller than the picture, and each picture block is coded”) wherein 
when the first flag indicates that the inter-prediction mode is not fixed to the bi-prediction mode, (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “bi directional prediction”) the processor (9:21-58, “judgement processing unit 21” producing “picture-to-be-coded signal 203”) is configured to: 
read, from the header information, (20:56-59,”decoding processing” performed according to “picture-to-be-coded picture header information”) second flags for the respective blocks, (8:33-59, “coded bit stream 213 is composed of picture-to-be-coded header information and coded data of each of a plurality of blocks” where “one-bit information denoting coding mode table selection information 200” into the “picture-to-be-coded header information”) and 
perform inter-prediction on each block in the frame in the bi-prediction mode or the uni-prediction mode (9:28-58, “inter-mode for producing a predicted picture according to a motion” such as in a B picture using a predictive method such as “forward prediction”, “backward prediction”, and a “bidirectional prediction”) according to a corresponding second flag which corresponds to the each block, (20:56-59, “processing” performed according to “picture-to-be-coded picture header information”) and 
	But does not explicitly teach, 
a memory; and 
a processor coupled to the memory

the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the bi-prediction mode.
	However, Suzuki teaches additionally, 
a memory; (¶37, “recording medium storing programs”) and 
a processor coupled to the memory: (¶37, “computer program” in combination with the “recording medium storing programs”)
wherein when the inter-prediction mode is determined not to be fixed (¶141 and fig. 19, “a decision flag” indicating a block coded by the inter-frame bidirectional predictive mode”)
each of the second flags (¶142 and Fig. 20, “a decision flag is appended to a macroblock header that B-VOP refers to in a backward direction”) indicating whether the bi-prediction mode or a uni-prediction mode is used to perform inter-prediction on a corresponding block which corresponds to the each of the second flags; (¶142, 143, and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 330 will be appended at a prescribed position of the macroblock header 322”) and
the processor is configured to read the header information without the second flags when the first flag indicates that the inter-prediction mode is fixed to the bi-prediction mode. ¶142 and fig. 20, when “a "not_coded" flag 326 is stored in a macroblock header 322” which indicates “a frame that B-VOP refers to in a backward direction” then includes “a decision flag 318 will be appended at a prescribed position of the frame header”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki which will indicate whether or not a coded block using inter-frame bidirectional predictive mode refers to a second frame. This improves the process by providing a capability which can maintain a satisfactory coding efficiency and keep code amount increases to a minimum. 

Claim 4,7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi; Shunichi et al. (US 6493385 B1) in view of Suzuki; Mitsuru et al. (US 20070291131 A1) in view of
 Moriya; Yoshimi et al. (US 20090123066 A1)
Regarding claim 4, Sekiguchi with Suzuki teach the limitation of claim 3,
	But does not explicitly teach the limitation of claim 4,
	However, Moriya teaches additionally, 
first flag (¶426, “inter-prediction mode common-use identification flag 123”) having a first value indicates that the inter-prediction mode is fixed to the first mode, (¶426, “when the inter-prediction mode common-use identification flag 123 indicates "common to C0, C1, and C2"” which indicate a common macro-block type and a common sub-macro-block type) and 
the first flag (¶426, “inter-prediction mode common-use identification flag 123”) having a second value indicates that the inter-prediction mode (¶426, “when the inter-prediction mode common-use identification flag 123 indicates "not common to C0, C1, and C2"”) is selectable from among modes including the first mode and the second (¶426, “macro-block type 130 and an extended sub-macro-block type 131 indicate a macro-block type and a sub-macro-block type for C1 and C2”)
It would have been obvious to one with ordinary skill in the art at the time of filing date the claimed invention to combine the image encoding of Sekiguchi with the decision flags of Suzuki with the type indication of Moriya which indicates common use prediction modes. This type of signaling can provide the optimum solution for coding the blocks. 

Regarding claim 7, dependent on claim 6, it is the decoder claim similar to encoder claim 4, dependent on claim 3. Refer to rejection of claim 4 to teach rejection of claim 7.

Claim 5,8,10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sekiguchi; Shunichi et al. (US 6493385 B1) in view of Suzuki; Mitsuru et al. (US 20070291131 A1) in view of 
PARK; Seung Wook et al. (US 20100086035 A1)
Regarding claim 5, Sekiguchi with Suzuki teach the limitation of claim 3,
	But does not explicitly teach the additional limitation of claim 5,
	However, Park teaches additionally, 
a direct mode (¶45, “second sub-macroblock prediction value obtaining unit” using motion information from the block adjacent to the sub-macroblock) in which a motion vector for a first block is predicted (¶45, “motion information” for when a sub-macroblock is inter prediction coded) from a second block which is adjacent to the first block. (¶45, “second sub-macroblock prediction value obtaining unit, when the sub-macroblock is inter prediction coded based on the prediction mode flag information, “obtaining motion information from the block adjacent to the sub-macroblock”)


Regarding claim 8, dependent on claim 6, it is the decoder claim of encoder claim 5, dependent on claim 3. Refer to rejection of claim 5 to teach rejection of claim 8. 

Regarding claim 10, dependent on claim 9, it is the decoder claim of encoder claim 5, dependent on claim 3. Refer to rejection of claim 5 to teach rejection of claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        


/JIMMY S LEE/Examiner, Art Unit 2483